department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct date uniform issue list contact person identification_number telephone number t eo b2 employer_identification_number a w egend x u m a a c c k o o dear sir or madam we have received x's request for a ruling dated date concerning the treatment under sec_507 and sec_4941 of the internal_revenue_code of the proposed transfer of assets from a private_foundation to three newly created private_foundations facts x is a grant-making private_foundation recognized as exempt under c x is controlled by its members p who is the chairman of the board and president and his three sons sons s t and u x plans to transfer sixty percent of the fair_market_value of its net assets in twenty-percent increments to each of the three transferee foundations the transfer agreement provides that in accordance with sec_4945 and h x will exercise expenditure_responsibility with respect to all amounts transferred to the transferee foundations for the period required by regulation sec_54 c the transfer agreements further provide that s t and u will resign as members and directors effective date the transfer agreements provide that p will remain x's sole member after date p will not serve as director officer_or_employee of any of the transferee foundations the transfer agreement further provides that upon x's dissolution all remaining net assets will be transferred in the manner provided for in the articles of incorporation and by-laws x's proposed amended articles of incorporation and proposed amended by-laws provide that upon the incapacity or death of p all of x's remaining net assets will be transferred in equal shares to those of the transferee foundations that are then in existence and exempt from federal_income_tax after the transfer of its remaining net assets to the transferee foundations x will wind up its affairs and terminate its private_foundation_status and corporate existence foundations a b and c will be recognized as exempt from federal_income_tax under sec_501 and will also be classified as private nonoperating foundations as described in sec_509 u is the sole member of foundation a s the sole member of foundation b and t the sole member of foundation c for a five-year period beginning date p will for a fee provide investment corporate governance management and grant-making consulting services to each of the transferee foundations on a part-time basis for the two-year period commencing date x and the transferee foundations will share overhead expenses and x will provide office space and administrative support services including supplies and equipment to the transferee foundations x's employees will provide the transferee foundations with the administrative support they need to conduct their operations the support agreements provide that except for expenses that are unique to a party the sharing of expenses and administrative support costs will be allocated among x and transferee foundations pro_rata on the basis of the relative value of the assets of each party on the day the agreement becomes effective rulings requested both x's initial transfer of sixty percent of its net assets and its subsequent transfer of its remaining net assets to the transferee foundations will constitute transfers under sec_507 x's transfers under sec_507 will not result in a termination of its private_foundation_status under sec_509 and will not result in any private_foundation_status termination_tax under sec_507 because the proposed transfer will be made pursuant to sec_507 x's transfers to the transferee foundations will not adversely affect the exemptions from federal_income_tax under sec_501 of x or the transferee foundations pursuant to sec_507 and regulation sec_1_507-3 the transferee foundations will not be treated as newly created organizations upon each transfer from x to the transferee foundations the transferee foundations will succeed to a portion of x's aggregate tax benefits under sec_507 in proportion to the amount of x's assets transferred to each the transfers of assets from x to the transferee foundations will not be for consideration and will not be treated as a sale_or_exchange of property subject_to tax the tax basis and holding_period of the transferred assets in the hands of the transferee foundations shall be determined in the same manner as if such assets had continued to be held uninterruptedly by x x's transfers of assets to the transferee foundations will not constitute or trigger as the case may be a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 b an act of self-dealing under sec_4941 c excess_business_holdings under sec_4943 d an investment that jeopardizes charitable purposes under sec_4944 or e a taxable_expenditure under sec_4945 as long as any required expenditure_responsibility is exercised by x the asset transfer will not cause x the transferee foundations or any disqualified_person as defined under sec_4946 with respect to x or the transferee foundations to be subject_to any_tax under sec_4940 through x will be required to exercise expenditure_responsibility under sec_4945 as set forth in regulation sec_53_4945-5 with respect to its initial transfer of assets to the transferee foundations x will not be required to exercise expenditure_responsibility under sec_4945 with regard to the final transfer of its assets to the transferee foundations however the transferee foundations will be required to exercise expenditure_responsibility over any grants made by x which at the time of the final transfer required expenditure_responsibility to be exercised x's and the transferee foundations' legal accounting and other expenses if reasonable in amount in connection with this rulings request and in effectuating the proposed transfers will not be taxable_expenditures under sec_4945 and will be qualifying distributions under sec_4942 for purposes of sec_4940 through and sec_507 through after the final transfer by x of its remaining net assets the transferee foundations will each be treated as if they are x but only in the proportion which the net fair_market_value of the assets transferred to each of the transferée foundations bears to the net fair_market_value of all of x's assets immediately before the transfers the transferee foundations will each succeed to a portion of x's tax_attributes including the following a for purposes of sec_4940 one-third of the net_investment_income of x for the taxable_year of the final transfers to the transferee foundations will be apportioned to the transferee foundations and will be includable in the computation of the net investment of the transferee foundations in the taxable_year of such final transfers b x will be required to meet the sec_4942 distribution_requirements for its taxable_year in which the final transfers are made the transfer of the assets from x to the transferee foundations may be used in satisfaction of x's qualifying_distribution requirements under sec_4942 provided the requirements of sec_4942 are met to the extent that the distribution_requirements have not been fully satisfied by x at the time of the final transfers to the transferee foundations and there remains any undistributed_income for the taxable_year of the transfers such remaining undistributed_income will be allocated to the transferee foundations the transferee foundations must distribute their allocable share of such remaining undistributed_income not later than the end of the taxable_year in which x makes the transfer to them after the final transfer of its assets to the transferee foundations pursuant to sec_507 and regulation sec_1_507-1 x's status as a private_foundation will be terminated once it notifies the service that it will terminate its status x will not be liable for any termination_tax under sec_507 if the value of its net assets equals zero at such time it gives notice that it is terminating its private_foundation_status after the final distribution of its assets to the transferee foundations under regulation sec_1_507-1 x will not be required to comply with periodic reporting return and notice provisions of the code for any taxable_year following the taxable_year in which the proposed final transfer to the transferee foundations occurs if during the subsequent taxable years in question x has neither legal nor equitable_title to any assets and it engages in no activity however x will be required to comply with the notice and public inspection provisions of the code in connection with its final return the proposed sharing of x's office space administrative support staff supplies equipment and related items the charging of a fee for such expenses_incurred by x and the payment for such expenses by each of the transferee foundations under the support agreement for each transferee foundation's share of office overhead expenses including rental expense administrative support supply and equipment expense and related expenses will not constitute acts of direct or indirect seff-dealing under sec_4941 by x the transferee foundations or any disqualified_person with respect to x or the transferee foundations as defined under sec_4946 and will not affect the exempt status under sec_501 of x or any of the transferee foundations payments by each of the transferee foundations to p under the consulting agreement for investment corporate governance management and grant-making consulting services will not constitute direct or indirect self-dealing under sec_4941 of the code by x or the transferee foundations or any disqualified_person with respect to them as defined under sec_4946 including without limitation p and will not affect the exempt status under sec_501 of x or any of the transferee foundations the provision by p of investment corporate governance management and grant-making consulting services for a fee will not constitute direct or indirect self-dealing under sec_4941 of the code by x the transferee foundations or any disqualified_person with respect to x or the transferee foundations as defined under sec_4946 including without limitation p and will not affect the exempt status under sec_501 of the code of x or any of the transferee foundations statement of law sec_501 of the code provides for the exemption from federal_income_tax of non-profit organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_507 provides that except as provided in sec_507 the status of any private_foundation shall be terminated only if such organization notifies the service of its intent to accomplish such termination or with respect to such organization there have been either willful or repeated acts or a willful and flagrant act giving rise to liability for tax under chapter of the code and the service notifies the organization that because of such acts the organization is liable for the tax imposed by sec_507 and either the organization pays the tax or the entire amount of the tax is abated under sec_507 sec_507 provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created foundation sec_507 imposes an excise_tax on any private_foundation which voluntarily terminates its private_foundation_status under sec_507 this excise_tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's sec_501 c status or b the value of the net assets of the foundation sec_507 provides that the aggregate tax_benefit of a private_foundation refers to the value of its exemption from federal_income_tax and of the deductions taken by its donors throughout its existence regulation sec_1_507-1 provides in part that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and regulation sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 regulation sec_1_507-3 indicates that a transfer is described in sec_507 if it is a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the term other adjustment organization or reorganization includes any significant disposition of the transferor's assets regulation sec_1_507-3 provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year regulation sec_1_507-3 provides that unless a private_foundation gives notice under sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status regulation sec_1_507-4 provides that the tax on termination of private_foundation_status under sec_507 does not apply to a sec_507 transfer of assets regulation sec_1_507-1 provides that a private_foundation which transfers all of its net assets is required to file the annual information_return required by sec_6033 and the foundation managers are required to file the annual report of a private_foundation required by sec_6056 for the taxable_year in which such transfer occurs however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity regulation sec_1_507-3 provides in pertinent part that in the case of a transfer of assets subject_to the provisions of sec_507 of the code the transferee organization shall not be treated as a newly created organization thus in the case of a significant disposition of assets to one or more private_foundations the transferee shall be treated as- possessing the attributes and characteristics of the transferor organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph regulation sec_1_507-3 i provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follows such amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of the transfer regulation sec_1_507-3 provides that notwithstanding subdivision i of this subparagraph a transferee organization which is not effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons who effectively control the transferor organization shall not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of the transfer regulation sec_1_507-3 provides that where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor however the exception contained in this subparagraph shall not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made regulation sec_1_507-3 provides that certain tax_attributes of a transferor private_foundation will carry over to any transferee private_foundation that receives a code sec_507 transfer of assets regulation sec_1_507-3 provides that the provisions enumerated in subparagraphs a through g thereof apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected in particular regulation sec_1_507-3 refers to the rules for determining the basis_of_property pursuant to sec_507 regulation sec_1_507-3 provides that except as provided in subparagraph thereof a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shail itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 shalt not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets sec_4940 imposes an excise_tax on the net_investment_income of private_foundations sec_4940 provides that for purposes of sec_4940 the net_investment_income of a private_foundation is the amount by which a the sum of the gross_investment_income and the capital_gain_net_income of the foundation exceeds b the deductions allowed by sec_4940 sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing to include in pertinent part any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides in pertinent part that the term disqualified_person with respect to a private_foundation includes a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b d a member_of_the_family of an individual who is a substantial_contributor or a foundation_manager c an owner of more than percent of- i the total combined voting power of a corporation di the profit interests of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise e a corporation of which persons who are foundation managers substantial contributors or members of the family of such persons own more than percent of the total combined voting power f a partnership in which persons who are foundation managers substantial contributors or members of the family of such persons own more than percent of the profits interest g a_trust or estate in which persons who are foundation managers substantial contributors or members of the family of such persons own more than percent of the beneficial_interest sec_4946 provides that the term substantial_contributor means a person who is described in sec_507 sec_4946 provides that the term foundation_manager with respect to any private_foundation to include an officer director or trustee of a foundation or any individual having powers or responsibilities similar to those of officers directors or trustees of foundation and with respect to any act or failure act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4946 provides that the term members of the family of a disqualified_person with respect to a private_foundation includes only such person's spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren regulation sec_53_4941_d_-1 provides in pertinent part that for purposes of sec_4941 it is immaterial whether the transaction results in a benefit or a detriment to the private_foundation regulation sec_53_4946-1 provides that for purposes of the sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 revrul_82_136 1982_2_cb_300 provides that a grant by one private_foundation to another private_foundation did not constitute an act of self-dealing even though a single banking institution was the sole trustee of both foundations and thus was a disqualified_person any benefit received by the trustee was merely incidental to the granting foundation's use of its funds for a charitable purpose sec_4941 provides that except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive regulation sec_53 d -3 c provides in pertinent part that under section d e the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive this exemption applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual regulation sec_53 d -2 d provides in pertinent part that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if they are furnished without charge thus for example the furnishing of goods such as pencils stationery or other incidental supplies or the furnishing of facilities such as a building by a disqualified_person to a foundation shall be allowed if such supplies or facilities are furnished without charge similarly the furnishing of services even though such services are not personal in nature shall be permitted if such furnishing is without charge sec_4942 imposes an excise_tax on the undistributed_income as defined in paragraph a of regulation sec_53_4942_a_-2 of a private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year for purposes of sec_4942 the term distributed means distributed as qualifying distributions under sec_4942 sec_4942 provides that a qualifying_distribution means - a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in sec_4942 or ii a private_foundation which is not an operating_foundation as defined in section except as provided in sec_4942 or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 c b sec_4942 provides that the term qualifying_distribution includes a contribution to a sec_501 c organization described in sec_4942 or ii ie a private_foundation if - a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of sec_4942 or without regard to this paragraph which is treated under sec_4942 as a distribution out of corpus or would be so treated if such sec_5 c organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in a above has been made by such organization regulation sec_53_4942_a_-3 provides that excess qualifying distributions may be carried over and used to reduce the private foundation's minimum distribution requirement for any subsequent taxable_year within the specified five-year adjustment period sec_4943 imposes an excise_tax on the excess_business_holdings of a private_foundation sec_4943 states that excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for its remaining holdings in the enterprise to be permitted holdings sec_4944 imposes a tax on a private_foundation that invests any amount in such manner as to jeopardize the carrying out of any of its exempt purposes sec_4942 imposes a tax on a foundation_manager who participates in the making of an investment knowing that it is jeopardizing the carrying out of any of the foundation's exempt purposes sec_4942 provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes regulation sec_53_4944-3 provides that a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of the exempt purposes of a private_foundation a program-related_investment is an investment for which the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 no significant purpose of the investment is the production_of_income or the appreciation of property and no purpose of the investment is to accomplish one or more of the purposes described in sec_170 regarding political activity sec_4945 imposes a tax on the taxable_expenditures made by a private_foundation sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant sec_4945 provides that the term taxable_expenditure also includes amounts paid_or_incurred by a private_foundation for purposes other than those specified in sec_170 ie for recognized charitable purposes sec_4945 provides that the expenditure_responsibility referred to in subsection d thereof means that the private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is expended solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the service with regard to grants made to another private_foundation sec_4945 defines expenditure_responsibility in terms of requiring proper pre-grant and post-grant reports from its grantee private_foundation on the grantee's uses of a grant regulation sec_53_4945-5 provides that if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_5 c for endowment or for other capital purposes the grantor foundation shall only require reports from the grantee on the use of the principal and the income if any from the grant funds annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years if it is reasonably apparent to the grantor before the end of such second succeeding taxable_year that neither the principal the income from the grant funds nor any equipment purchased from the grant funds has been used for any purpose which would result in liability under sec_4945 the grantor may allow the reports to be discontinued regulation sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of regulation sec_1_482-1 redesignated a sec_1_482-1a directly or indirectly by the same persons which effectively controlled the transferor private_foundation the transferee private_foundation is to be treated as if it were the transferor private_foundation for purposes of chapter of the code and sections however where proportionality is appropriate such a transferee private_foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer regulation sec_53_4945-6 in pertinent part provides that certain expenditures will not be treated as taxable_expenditures under sec_4945 these expenditures include a expenditures to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 ie recognized charitable purposes b reasonable expenses with respect to investments described in a regulation sec_53_4945-6 provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence regulation sec_53_4945-6 provides that if a private_foundation makes a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 b unless the assets are transferred to a fund or organization described in sec_501 or treated as so described under sec_4947 analysis of rulings requested both the proposed initial transfer of a portion of x's net assets and the subsequent transfer of its remaining net assets to the transferee foundations meet the requirements of sec_507 and the regulations thereunder regulation sec_1_507-3 provides that a transfer is described in sec_507 if it is a transfer from one private_foundation to another private_foundation pursuant to any liquidation merger recapitalization or other adjustment organization or reorganization regulation sec_1_507-3 provides that the terms other adjustment organization or reorganization includes a significant disposition of assets to one or more private_foundations a significant disposition of assets to one or more private_foundations is defined by regulation sec_1_507-3 to include a disposition where the aggregate dispositions to one or more private_foundations for the taxable_year i sec_25 percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year in this case x will make an initial transfer of approximately percent of its net assets to the transferee foundations the final transfer to the transferee foundations in a future year will consist of percent of x's remaining net assets both of these transfers meet the requirements set forth under sec_507 the status of an organization as a private_foundation will be terminated only if either a the private_foundation notifies the secretary of its intent to terminate its status as a private_foundation or b there have been willful and flagrant acts giving rise to liability for taxes under chapter of the code and the secretary notifies the private_foundation of its liability for a termination_tax under sec_507 under regulation sec_1_507-1 sec_1 d and b a transfer under sec_507 is not deemed to result in a termination of private_foundation_status unless the transferor elects to terminate its status further a termination_tax under sec_507 is imposed on any private_foundation that voluntarily terminates its status x has not given notice of its intent to terminate its status as a private_foundation nor has it been advised by the secretary of any liability for the tax under sec_507 x's transfers under sec_507 will not result in termination of x's private_foundation_status under sec_509 and will not result in any private_foundation_status termination_tax under sec_507 the transfers by x to the transferee foundation will be made for exempt purposes it is assumed that each of the transferee foundations will be determined by the service to be exempt under sec_501 the transfers will not be made until and unless such determination is made by the key district_director accordingly x's proposed transfers to the transferee foundations will not adversely affect the respective exemptions from federal_income_tax under sec_501 of x or the transferee foundations when a transfer from one private_foundation to another private_foundation is made pursuant to sec_507 and regulation sec_1_507-3 the transferee foundations are not treated as newly-created organizations rather the transferee foundations succeed to certain tax_attributes and characteristics of the transferor because the proposed transfer from x to the transferee foundations is to be made pursuant to sec_507 the transferee foundations will not be treated as newly created organizations under regulation sec_1_507-3 a transferee in a sec_507 transfer is treated as possessing the attributes and characteristics of the transferor foundation including its aggregate tax_benefit under regulation sec_1_507-3 each transferee succeeds to the aggregate tax_benefit of the transferor in an amount equal to the aggregate tax_benefit of the transferor multiplied by a fraction the numerator of which is the fair_market_value of the net assets transferred to the transferee and the denominator of which is the fair_market_value of the net assets of the transferee immediately before the transfer accordingly upon each transfer from x to a transferee foundation the transferee foundation will succeed to a portion of x's aggregate tax benefits under sec_507 in proportion to the amount of x's assets transferred to each x will not receive any consideration from the transferee foundations for transfer of assets because the transfers of assets from x to the transferee foundations will not be for consideration and will be transfers under sec_507 the transfers will not be treated as a sale_or_exchange of property subject_to tax rather the tax basis of the assets transferred to the transferee foundations will carry over and will remain as the tax basis of the assets in the hands of the transferee foundations sec_4940 imposes on each private_foundation with respect to the carrying on of its activities a tax on the net_investment_income of such foundation for the taxable_year x will receive no consideration for the transfers therefore the transfers to the transferee foundations will not constitute a sale_or_other_disposition of property or other realizable event giving rise to net_investment_income to either x or the transferee foundations therefore the transfers will not give rise to tax under sec_4940 for purposes of the sec_4941 prohibitions on self-dealing by disqualified persons the term disqualified_person does not include any organization which is described in sec_501 x will make the contemplated transfers to the transferee foundations all of which are described in sec_501 therefore the transferee foundations will not be disqualified persons as to x at the time of the transfers and no transfer between a disqualified_person and a private_foundation will occur accordingly the transfers of x's assets to the newly created private_foundations will not constitute acts of self-dealing under sec_4941 and the transfers will not subject x or the transferee foundations to tax under sec_4941 sec_4943 imposes a tax annually on the value of a private foundation's excess holdings in a business_enterprise provided that none of the assets transferred would place x or the transferee foundations in the position of having excess_business_holdings the proposed transfers do not involve the application of sec_4943 conceming excess_business_holdings sec_4944 imposes a tax on a private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes the transfers will not be investments within the ordinary meaning of the term moreover even if they were then they would constitute program-related investments sec_4944 and regulation sec_53_4944-3 provide that an investment the primary purpose of which is to accomplish one or more of the purposes described in sec_170 of the code and no significant purpose of which is the production_of_income or the appreciation of property is a program-related_investment and will not be considered as an investment which would jeopardize the carrying out of a private foundation's exempt purposes the transferee foundations are organizations described in sec_501 the primary purpose of the transfers will be to accomplish one or more of the purposes described in sec_170 since the proposed transfers constitute an adjustment organization or reorganization within the meaning of regulation sec_1_507-3 the production_of_income or the appreciation of property will not be a significant purpose of the transfers within the meaning of sec_4944 and regulation sec_53_4944-3 accordingly the transfers will not be considered to be investments jeopardizing charitable purposes within the meaning of sec_4944 sec_4945 of the code imposes a tax on each taxable_expenditure made by a private_foundation the term taxable_expenditure is defined by sec_4945 as an amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in paragraph or of sec_509 unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h thus as tong as expenditure_responsibility if required is exercised by x the transfers will not be taxable_expenditures under sec_4945 a private_foundation must exercise expenditure_responsibility over grants made to other private_foundations in order to ensure that the grant is spent solely for the purpose for which it is made x will be required to exercise expenditure_responsibility under sec_4945 as set forth in regulation sec_53_4945-5 with respect to its initial transfer of assets to the transferee foundations however no expenditure_responsibility need be exercised after the final transfer of assets white x has no assets except for information reporting requirements under sec_4945 for the year of the final transfer see sec_1_507-3 of the regulations sec_4942 includes as qualifying distributions for purposes of calculating the excise_tax on undistributed_income under sec_4942 amounts paid to accomplish one or more purposes of sec_170 a transfer of assets to an organization that is exempt under sec_501 c pursuant to any liquidation merger redemption recapitalization or other adjustment is considered to be a transfer for exempt purposes described in sec_170 under regulation sec_53_4945-6 further under regulation sec_53_4945-6 expenditures to acquire investments for the purpose of obtaining income or funds to be used in furtherance of exempt purposes are not taxable_expenditures also under regulation sec_53_4945-6 amounts paid for compensation and consulting fees are not taxable_expenditures if the amounts are paid in the good_faith belief that they were reasonable and consistent with ordinary business care because of the potential impact of a negative ruling hereunder on the exempt status of both x and each of the transferee foundations the expenses_incurred by x and the transferee foundations for legal accounting and other expenses if reasonable in amount in connection with this rulings request and in effectuating the proposed transfers will be qualifying distributions under sec_4942 and will not be taxable_expenditures under sec_4945 x and the transferee foundations are not effectively controlled by the same persons within the meaning of sec_1_507-3 of the regulations therefore the transferee foundations only succeed to x's tax_attributes described in sec_1_507-3 and under sec_1_507-3 the transferee foundations receive the assets subject_to any chapter liabilities owed and not paid_by x such as taxes owed under sec_4940 the transfers to the transferee foundations non-operating private_foundations will not constitute qualifying distributions by x under sec_4942 unless the requirements of sec_4942 are met the excise_tax imposed by sec_507 on the voluntary termination of a private_foundation under sec_507 is equal to the ower of a the aggregate tax benefits that have resulted from the foundation's sec_501 status or b the value of the net assets of the foundation x will not be liable for any termination_tax under sec_507 if it has no net assets when it gives notice that it is terminating its private_foundation_status regulation sec_1_507-1 provides that a private_foundation which transfers all of its net assets is required to file the annual information_return required by sec_6033 and the foundation managers are required to file the annual report of a private_foundation under sec_6056 for the year the transfer occurs but not for any taxable_year following the year in which such transfer occurs if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity thus after the final distribution of its assets to the transferee foundations under regulation sec_1_507-1 b x will not be required to comply with periodic reporting return and notice provisions of the code for any taxable_year following the taxable_year in which the proposed final transfer to the transferee foundations occurs if during the subsequent taxable years in question x has neither legal nor equitable_title to any assets and it engages in no activity however x will be required to comply with the notice and public inspection provisions of the _ code in connection with its final return under sec_4941 d c self-dealing includes the direct or indirect furnishing of services between a private_foundation and a disqualified_person code sec_4941 also defines self-dealing to include the direct or indirect sale exchange or leasing of property between a private_foundation and a disqualified_person thus the proposed sharing of x's office space and administrative overhead expenses by x and the transferee foundations and the payment by the transferee foundations to x for such expenses would be prohibited acts of self-dealing except for the fact that the transaction is not considered to be between a private_foundation and a disqualified_person sec_4946 includes in the definition of disqualified_person with respect to a particular foundation a foundation_manager and the family members of a foundation_manager sec_4946 defines foundation_manager as an officer director or trustee of a private_foundation under certain circumstances employees of a foundation can also be foundation managers sec_4946 defines members of the family to include a disqualified person's spouse ancestors children grandchildren and great grandchildren before and after the transfers by x to the transferee foundations p is and will be a foundation_manager of x and as such will be a disqualified_person with respect to x although they will not continue as foundation managers of x p's sons as family members will continue to be disqualified persons with respect to x similarly each of his three sons will be a foundation_manager of the newly established foundation of which each is the sole member p as a family_member will also be a disqualified_person with regard to each transferee foundation thus any transactions defined as self-dealing unless excepted by the code or the regulations engaged in by any of the four individuals directly or indirectly with x would subject them to the excise_tax on self-dealing under sec_4941 similarly any transaction defined as self-dealing unless excepted by the code or the regulations engaged in by p with one of the transferee foundations would subject him to the excise_tax on self-dealing under regulation sec_53 d -1 a in determining whether self-dealing has occurred it is immaterial if these transactions result in a benefit or detriment to the foundations for purposes of the self-dealing prohibition under sec_4941 regulation sec_53_4946-1 provides that an organization which is exempt under code sec_501 is not considered to be a disqualified_person with regard to a private_foundation thus transactions engaged in directly between two private_foundations are not considered to be acts of self-dealing because private_foundations are not considered to be disqualified persons with regard to another private_foundation and because the support agreement is solely between x and the transferee foundations no direct self-dealing results while neither the code nor the regulations specifically define indirect self-dealing the regulations under sec_4941 provide many examples thereof all of these examples involve situations in which the private_foundation was not directly engaged in the transaction at issue no consideration is given by the regulations to possible indirect self-dealing based on the relationship of the foundation managers of either the transferor or transferee foundations similarly in revrul_82_136 a grant from one private_foundation to another was not considered to be an act of self-dealing where the trustee of both private_foundations was the same entity the trustee as a foundation_manager was a disqualified_person with regard to both entities however any benefit received by the trustee was considered to be incidental although the same individuals are considered to be disqualified persons with regard to x and the transferee foundations no indirect self-dealing results from transactions directly between two private_foundations which are not disqualified persons with regard to the other accordingly the charge to each of the transferee foundations by x and the payment by each of the transferee foundations to x for each transferee foundation's share of office overhead expenses including rental expense office staff expense supply and equipment expense and related expenses will not constitute direct or indirect self-dealing under sec_4941 by x the transferee foundations or any disqualified_person with respect to x or the’ transferee foundations as defined under sec_4946 and will not affect the exempt status under sec_501 of x or any of the transferee foundations also under the circumstances presented the expense-sharing arrangement will not constitute a business_enterprise subject_to the excess_business_holdings provisions of sec_4943 and sec_4941 defines self-dealing to include any direct or indirect payment of compensation to a disqualified_person sec_4941 provides that except in the case of a government_official where the payment is for personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation and where the compensation is not excessive the payment of compensation to a disqualified_person shall not be an act of self dealing code sec_4941 also defines self-dealing to include the direct or indirect furnishing of services between a private_foundation and a disqualified_person unless the services are furnished to the private_foundation by the disqualified_person without charge and are used solely for exempt purposes the distinction between the services for which compensation can be paid and those which must be provided without charge is based on whether the services are considered to be personal services the consulting services contemplated fit within the definition of personal services see madden v commissioner tcmemo_1997_395 the services in the regulations are essentially professional and managerial in nature the providing of services and the receipt of compensation_for the services fits within the exception discussed above as long as the compensation paid is not excessive and the services are reasonable and necessary to carry out the exempt purposes of the transferee foundations accordingly we rule that conclusion both x's initial transfer of sixty percent of its net assets and its subsequent transfer of its remaining net assets to s t and u b of the code will constitute transfers under section x's transfers of assets to s t and u under sec_507 of the code wiil not result in a termination of its private_foundation_status under sec_509 and will not result in any private_foundation_status termination_tax under sec_507 of the code x's transfers to s t and u will not adversely affect the exemptions from federal_income_tax under sec_501 of p s t or u pursuant to sec_507 and sec_1_507-3 of the income_tax regulations transferees s t and u will not be treated as newly created organizations upon each transfer from x to the transferee foundations the transferee foundations will succeed to a portion of x's aggregate tax benefits under sec_507 of the code in proportion to the amount of x's assets transferred to each the transfers of assets from x to s t and u will not be for consideration and will not be treated as a sale_or_exchange of property subject_to tax the tax basis and holding_period of the transferred assets in the hands of the transferee foundations shall be determined in the same manner as if such assets had continued to be held uninterruptedly by x x's transfers of assets to the transferee foundations will not constitute or result in a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of the code b an act of self-dealing under sec_4941 c excess_business_holdings under sec_4943 d an investment that jeopardizes charitable purposes under sec_4944 or e a taxable_expenditure under sec_4945 as long as any required expenditure_responsibility is exercised by x the asset transfer will not cause x the transferee foundations or any disqualified_person as defined under sec_4946 with respect to x or the transferee foundations to be subject_to any_tax under sec_4940 through as long as any required expenditure_responsibility is exercised by x x will be required to exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the foundation and similar excise_tax regulations with respect to its initial transfer of assets to the transferee foundations x will not be required to exercise expenditure_responsibility under sec_4945 of the code with regard to the final transfer of its assets to the transferee foundations the legal accounting and other expenses if reasonable in amount of x s t and u in connection with this rulings request and in effectuating the proposed transfers will not be taxable_expenditures under sec_4945 of the code and will be qualifying distributions under sec_4942 of the code for purposes of sec_4940 through and sec_507 through of the code after the final transfer by x of its remaining net assets the transferee foundations will not be proportionally treated as x but will be treated as possessing x's tax_attributes described in sec_1_507-3 - of the regulations the transferee foundations will succeed to x's unpaid tax_liabilities to the extent of the value of assets transferred x will be required to meet the sec_4942 distribution_requirements for its tax_year in which the final transfers are made the transfer of the assets from x to the transferee foundations may be used in satisfaction of x's qualifying_distribution requirements under sec_4942 provided the requirements of sec_4942 are met after the final transfer of its assets to the transferee foundations pursuant to sec_507 of the code and sec_1_507-1 of the regulations x's status as a private_foundation will-be terminated once it notifies the internal_revenue_service that it will terminate its status x will not be liable for any termination_tax under sec_507 of the code if the value of its net assets equals zero at such time when it gives notice that it is terminating its private_foundation_status after the final distribution of its assets to the transferee foundations under sec_1_507-1 of the regulations x will not be required to comply with periodic reporting return and notice provisions of the code for any_tax year following the tax_year in which the proposed final transfer to the transferee foundations occurs if during the subsequent tax years x has neither legal nor equitable_title to any assets and it engages in no activity however x will be required to comply with the notice and public inspection provisions of the code in connection with its final return the proposed sharing of x's office space administrative support staff supplies equipment and related items the charging of a fee for such expenses_incurred by x and the payment for such expenses by each of the transferee foundations under the support agreement for each transferee foundation's share of office overhead expenses including rental expense administrative support supply and equipment expense and related expenses will not constitute acts of direct or indirect self-dealing under sec_4941 of the code by x the transferee foundations or any disqualified_person with respect to x or the transferee foundations as defined under sec_4946 of the code and will not affect the exempt status under section c of x or any of the transferee foundations payments by each of the transferee foundations to p under the consulting agreement for investment corporate governance management and grant-making consulting services if reasonable and not excessive will not constitute direct or indirect self-dealing under sec_4941 of the code by x or the transferee foundations or any disqualified_person with respect to them as defined under sec_4946 including without limitation p and will not affect the exempt status under sec_501 of x or any of the transferee foundations the provision by p of investment corporate governance management and grant-making consulting services for a fee if reasonable and not excessive will not constitute direct or indirect self-dealing under sec_4941 of the code by x the transferee foundations or any disqualified_person with respect to x or the transferee foundations as defined under sec_4946 including without limitation p and will not affect the exempt status under sec_501 of the code of x or any of the transferee foundations except as we have ruled above we express no opinion as to the tax consequences of x's transactions under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about x's tax status x should keep a copy of this ruling in x's permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sin ly terrell m berkovsky manager exempt_organizations technical group
